Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 1 of 32




       Exhibit 1
       Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 2 of 32

                                                                      Service of Process
                                                                      Transmittal
                                                                      10/16/2020
                                                                      CT Log Number 538409099
TO:      Tracey McShane, Legal Asst.
         Carrington Mortgage Holdings, LLC
         1600 S Douglass Rd Ste 110
         Anaheim, CA 92806-5951

RE:      Process Served in Georgia

FOR:     Carrington Mortgage Services, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  RICKY R. FRANKLIN, Pltf. vs. CARRINGTON MORTGAGE SERVICES, LLC., et al., Dfts.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 20CV2364TP
NATURE OF ACTION:                 Foreclosure Litigation - Mortgage
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Lawrenceville, GA
DATE AND HOUR OF SERVICE:         By Process Server on 10/16/2020 at 09:44
JURISDICTION SERVED :             Georgia
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/16/2020, Expected Purge Date:
                                  10/21/2020

                                  Image SOP

                                  Email Notification, Tracey McShane Tracey.McShane@carringtonmh.com

                                  Email Notification, Michelle Evers michelle.evers@carringtonmh.com

                                  Email Notification, Judi Johnston judi.johnston@carringtonmh.com

                                  Email Notification, Kristine Boren kristine.boren@carringtonmh.com

                                  Email Notification, Alexandria Anderson alexandria.anderson@carringtonmh.com

                                  Email Notification, Star Japp star.japp@carringtonmh.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 S La Salle St Ste 814
                                  Chicago, IL 60604-1101
For Questions:                    866-203-1500
                                  DealTeam@wolterskluwer.com




                                                                      Page 1 of 1 / SB
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
    Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 3 of 32




                                                                CT
        HARD COPY DELIVERY REQUIRED


PLEASE NOTE:




 r1 Compact Disc or Thumb Drive attached

   Cash Received: $

 fl Live Check Attached

   Oversized Pages Attached

                                                          ?96
                (
                )N                       493/-          ralli/V (re;Pej
 Hard copies of the documents will subsequently
 be shipped to you.
        Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 4 of 32




                 IN THE SUPERIOR COURT OF HENRY COUNTY
                            STATE OF GEORGIA



 RICKY R.FRANKLIN                                                       Civil Action No:2ock..223644

        Plaintiff,

 V.                                                                       SUMMONS

 CARRINGTON MORTGAGE
 SERVICES,LLC


 TO:
 Carrington Mortgages Services, LLC
(Registered Agent)
 CT Corporation System •
 289$ Culver St, Lawrenceville, GA 30046

                              .                        NA-L-
  A lawsuit has been filed against you. You are hereby summoned and required to file with the Clerk of
 said Court and serve upon Plaintiff's Attorney, whose name and address is:

 RICKY R. FRANKLIN
 708 Brambling Way
 Stockbridge, GA,30281

    An answer to the complaint which is herewith served upon you, within 30 days
-after service of this summons on you,-exclusive of the day of setVice7If yoiffililto-dii
 so,judgment by default will be taken against you for the relief demanded in the
 complaint
                                                                TLOLCC)1ERh
                                                                 I         aut4e)

 Date: i0- 1 S- 2-02-D
                                                                Signature of Clerk ofDeputy Clerk
       Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 5 of 32
                                                            FILED IN OFFICE
                                                            HENRY COUNTY
                                                           SUPERIOR COURT
                                                   O CT 13 2020
              IN THE SUPERIOR COURT OF HENRY COUNTY
                         STATE OF GEORGIA         04-4-   LiciA.4.4.4.4-)-J



RICKY R.FRANKLIN                                         Civil Action No: a6C-1/2-34,47-f)

       Plaintiff,

V.

CARRINGTON MORTGAGE
SERVICES,LLC
         and

WILMINGTON SAVINGS FUND
SOCIETY,FSB AS TRUSTEE OF
STANWICH MORTGAGE LOAN
TRUST H
             and
JOHN DOE CORPORATION
      1 TROUGH 5
all who true names are unknown

        Defendants



                 VERIFIED COMPLAINT FOR DAMAGES,
            INJUNCTIVE RELIEF,AND DECLARATORY RELIEF



     Now Comes Plaintiff, Ricky R. Franklin, Pro se, who resides in Stockbridge,

Georgia, County of Henry, by and through himself and for his Verified Complaint

against the Defendants, Carrington Mortgages Services, LLC,and Wilmington
       Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 6 of 32




Savings Fund Society, FSB as Trustee of Stanvvich Mortgage Loan Trust H,and

John Doe Corporation 1 through 5,and Plaintiff states as follows:




                            NATURE OF THIS ACTION

 1. This is an action for damages, injunctive relief, declaratory relief and laws

governed by the Quiet Title Act of 1966... 0.C.G.A. § 23-3-62; 0.C.G.A.§ 9-4-2;

and Slander of Title under 0.C.G.A.§ 51-9-1.


2. Upon belief and information, Plaintiffs contends that many ofthese practices

are widespread for some or all the Defendants. Plaintiff intends to propound

discovery to Defendants identifying these other individuals who have suffered

similar violations.


                             JURISDICTION & VENUE

4. Jurisdiction ofthis Court is conferred by 0.C.G.A.§ 23-3-62. Jurisdiction is also

 proper in this Court because it concerns title to real property: "The superior courts

„shall have exclusive jurisdiction ....in cases respecting-title-to land,-Setlock v.- - — -

Setlock, 286 Ga.384,688 SE2d 346(2010)

5. Venue is proper in this Court, as the property which forms the basis for this

Petition is located in Henry County and in the possession ofthe Plaintiff.

                                            2
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 7 of 32




                                    PARTIES

6. RICKY R. FRANKLIN,(hereinafter,"Plaintiff'), is a natural person who was at

all relevant times residing in the county of Henry,state of Georgia.


7. Defendant, Carrington Mortgage Services, LLC (hereinafter "Defendant CAR

or Defendants")is a foreign corporation with location in Anaheim California‘with

a registered agent of CT Corporation System located at 289 S Culver St,

Lawrenceville, GA 30046.


8. Defendant, Wilmington Savings Fund Society, FSB as Trustee ofStanwich

Mortgage Loan Trust H(hereinafter "Defendant FSB or Defendants")is a foreign

corporation with location at 500 Delaware Avenue, 11th Floor, Wilmington, DE

19801.


9. The names and addresses ofthe John Doe Corporation 1 through 5 are unknown

at this juncture ofthe proceeding. Through discovery, the Plaintiffs will identify

other Defendants and thereafter will amend this Complaint to substitute actual

names ofthe Defendants.




                                         3
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 8 of 32




10. At all relevant times, Defendant FSB has not and has never been registered to

conduct business in Georgia nor solicit any business in Georgia. Defendant CAR

is registered to do business in Georgia with the Secretary of State.

11. At all relevant times, Defendants has conducted business in Georgia, solicited

business in Georgia, engaged in a persistent course ofconduct in Georgia, or has

derived substantial revenue from services rendered in Georgia.


                                 INTRODUCTION

12. Plaintiffs seeks a declaration that he is the exclusive titleholders to his

residential property, that the deed which purported to convey the exclusive title to

the property was in fact an equitable mortgage, and that all invalid assignments

subsequently executed and purportedly encumbering the Plaintiffs property are

void-able. Plaintiff filed an unrecorded deed from 1821 conveyed from Georgia

Land Lotteries on May 29th 2014. This written instrument ofLand Grant is

conveyed and assigns forever a written legal title to the Plaintiff. (See Exhibit A)

This Grant
        _ _ is unimpeachable at law except when it appears on its face to be void:

Once perfect on its face, it is not to be avoided in a trial at law by anything other

than an elder Grant. Hooper eta! v Scheimer,64 US.(23 how)235(1859) In



                                           4
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 9 of 32




Marvin M Brandt Revocable Trust v. United States 572 U.S.          (2014)the U.S.

Supreme Court defined patent this way:


A land grant/ patent is an official document reflecting a grant that is made public,
or "patent." The patent conveyed to the Brandts fee simple title to the land "with
all the rights, privileges, immunities, and appurtenances, of whatsoever nature,
thereunto belonging, unto said claimants, their successors and assigns, forever."
App. to Pet. for Cert. 76.
 13. The purpose of Georgia's Quiet Title Act of 1966 is "to create a procedure for

removing any cloud upon the title to land... and for readily and conclusively

establishing that certain named persons are the owners of all the interests in land.

Further, the Defendants has caused specific damages by filing a invalid assignment

into the public records of henry county on June 02, 2020. (See Exhibit B)The

Georgia the Supreme Court has ruled that a Plaintiff does have standing to

challenge the validity of an assignment, if a person can show injury. Ames et al v.

JP Morgan Chase, Sl5G1007, March 7,2016, 298 Ga.732 GA. These actions by

the Defendants, brings slander to Plaintiffs superior title under OCGA § 51-9-11.


14. At the time ofthis filing, no proceedings or actions by the Defendants have

been taken against Plaintiff in reference to the alleged debt as conditions precedent

have not been met according to State Law. Plaintiff is not in any Foreclosure

proceedings. (emphasis added)


                                          5
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 10 of 32




                           ALLEGATIONS OF FACT


15. On or about July 21,2003,Plaintiff purchase a residential property commonly

known as 708 Brambling Way,Stockbridge, GA 30281, Henry County, Georgia.

Plaintiff executed a Promissory Note and Security deed payable to lender

Homestar Mortgage Services, LLC,the original and secured creditor. Homestar

Mortgage Services, LLC is a dissolved company and does not exist.


16. At the time oforigination, the subject loan was sold into the secondary market.


17. The ultimate goal ofthe secondary market is to bundle loans together in

investment pools through a process called "securitization". In the present case the

defendants contend that this particular mortgage was sold to an entity named CMSI

REMIC Pass-Through Certificates Series 2003-8.


18. A securitization vehicle is called a Special Purpose Vehicle or SPV or

sometimes a Special Investment Vehicle or SIV. These entities are usually formed

as either New York or Delaware corporate trusts.


19. These entities are created by the execution ofa Pooling and Servicing

Agreement or("PSA")which creates the entity and gives it all of its legal rights,

powers and authority under the law ofthe jurisdiction in which it is formed.

                                         6
        Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 11 of 32




20. In the present case, this defendant Trust was formed on August 28th,2003 and

is governed according to the laws ofthe State of New York(See PSA section

10.03).


21. Defendants CAR and FSB contends that it is and was the owner ofthis

mortgage, and did not give Plaintiff any indication of, and did not identify, the

Trust as the creditor in any of its communications or notices to Plaintiff.


22. The Plaintiff contends that the Defendants was not a party to the Trust, and

therefore cannot be the "holder" or 'holder in due course ofthe underlying

promissory note ofthe Plaintiffs debt, and cannot therefore be the lawful assignee

ofthe underlying mortgage.


23. The Defendants should be required to prove that they are in fact the owners of

the Plaintiffs mortgage note and that they have the present right to collect on the

debt.


24. Plaintifffurther alleges that no documents or records have been filled with the

Georgia County Recorder's Office, or provided to Plaintiff, which demonstrate

that, prior to the Closing Date ofthe Trust, the Note was duly endorsed, transferred

and delivered to the Trust as required by the PSA. Plaintiff further alleges that for

the Trust to have had a valid and enforceable security interest against the subject
                                         7
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 12 of 32




Property, the Trust must prove that it received an endorsement ofthe Note prior to

the Closing Date ofthe Trust and that it had physical possession ofthe Note at the

time ofthe assignment. Absent such proof, Plaintiff alleges that the Trust does not

have standing to move forward with the collection ofthe debt.


25. Pursuant to Section 2.01 (b)(A)ofthe PSA,prior to the Closing Date of

August 28th,2003 the Depositor weed to deliver to the Custodian on behalf ofthe

Trustee all ofthe Notes, endorsed in blank,"without recourse" with all intervening

endorsements showing a complete chain of endorsement from the originator to the

Person endorsing the Mortgage Note(each such endorsement being sufficient to

transfer all right title and interest ofthe party so endorsing, as noteholder or
                                                     tl
assignee thereof, in and to that Mortgage Note)


26. Plaintiff ifinformed and believes and thereon alleges that the Note in this case

was never actually transferred and delivered by Citibank to the Depositor and by

the Depositor to the Custodian on behalfofthe Trustee for the Trust pursuant to

the requirements of Section 2.01 ofthe PSA and was not listed in any ofthe

documents filed by the Trust and available to the public at www.edgar.gov.

Accordingly, Plaintiff alleges that the Note in this case was never lawfully

negotiated and physically delivered to the Trust.

                                           8
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 13 of 32




 27. Additionally, the Section 2.01(bXC)ofthe PSA provides that, prior to the

 Closing Date of August 28th,2003 Nile Depositor has delivered or caused to be

 delivered to the Custodian, on behalf ofthe Trustee, for the benefit of the

 Certificate holders and the Certificate Insurer, the following documents or

 instruments with respect to each Mortgage Loan that is not a Cooperative

 Mortgage Loan so assigned....(C)a duly executed assignment ofthe Mortgage

(which may be included in a blanket assignment or assignments), endorsed in the

following form: Bank One National Association, in trust for CMSI REMIC Pass-

 Through Certificates Series 2003-8 for the benefit ofthe Holders ofthe Mortgage

 Pass-Through Certificates, Series 2003-8" together with, except as provided below,

 all interim recorded assignments of such mortgage (each such assignment, when

 duly and validly completed,to be in recordable form and sufficient to effect the

 assignment of and transfer to the assignee thereof, under the Mortgage to which the

 assignment relates)...."


 28. Plaintiff alleges the PSA required the Assignment ofthe Security Deed to be

 recorded within ninety(90)days ofthe -assignment ofthe low to the Trust which

 had to occur by August 28th,2003. Based upon information and belief, the

 Assignment ofthe Security Deed did not occur by August 28th,2003 or ninety(90)


                                           9
       Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 14 of 32




 days thereafter, but rather on June 21d 2020 long after the Trust had closed. Said

 Assignment was ineffective as the Trust could not have accepted the Security

 Deed after the Closing Date pursuant to the PSA and the requirements for a

 REMIC Trust. Ifthe assignment was made after the closing date, the non-

 compliance with the REMIC statutes would terminate the trust by extinguishing its


 tax exempt status under the REMIC statutes.


 29. Plaintiff alleges that Defendants does not hold his note. IfPlaintiff succeeds in

 proving that both Defendants is not the holder ofthe note then no tender would be

 required because no sum would be due to Defendants under the note. See Everson

 v. Franklin Discount Co., 285 S.E.2d 530, 533(Ga. 1982); Sapp v. ABC Credit &

 Inv. Co., 253 S.E.2d 82,87(Ga. 1979); Davis v. Atlanta Fin. Co., 129 S.E. 51,52

(Ga. 1925)

 30. On May 29th,2014,Plaintifffiled into the Henry County Superior Court

 records an unrecorded deed from the Georgia Land Lotteries of 1821. (See Exhibit

_ A)This deed gave Plaintiff...as an assignee, fee simple allodial title to the land.

 Plaintiff holds record title ofthe land, by way ofthe original Land Grant to this

 property and is described as:



                                            10
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 15 of 32




ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 5 OF TILE
12TH DISTRICT AND LAND LOT 12 OF THE 6TH DISTRICT,HENRY COUNTY,GEORGIA,
BEING LOT 162, AVIAN FOREST SUBDIVIVISION,PHASE III,SECTION A,A PER PLAT
RECORDED IN PLAT BOOK 35,PAGE 243-245,HENRY COUNTY RECORDS,WHICH PLAT
IS INCORPORATED HEREIN AND MADE A PART HEREOF BY REFERENCE.




31. On April 1st 2019, Plaintiff was informed by another entity named

Citimortgage Inc., that they no longer owned the loan and Plaintiffs loan had been

transferred to a third party by the name of Central loan administration and

reporting("CEN"). CEN never filed a recorded assignment into the public records

ofHenry county records, however Plaintiff began making payments to CEN.


32. On April 1st 2020, Plaintiff was informed by CEN that his loan had been put

into forbearance because of covid-19 under the CARES Act. A few days later, on

or about April 215% Plaintiff was informed that his loan was transferred to a

different party by the name of Carrington Mortgage Services, LLC (hereinafter,

"Defendants or "CAR").


33. On May 5th,2020,Plaintiff sent Defendant CAR a discovery letter that

demanded presentment of his note under uniform commercial code("UCC")

Article 3 -§3-501. This letter demanded Defendant CAR to present Plaintiff with

his Original Wet Ink Signature Promissory Note together with the original Deed of

Trust in Henry County. Additionally, the letter stated thai Defendant CAR had 30
                                       11
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 16 of 32




days to provide proof, otherwise they would admit to not being a party ofinterest

and could not rightfully enforce a claim under UCC - ARTICLE 3 § 3-301. UCC

3-501 also requires a servicer to show authority to make a demand for payment,if

it does not own the note, but is merely servicer. This section ofthe UCC allows a

borrower to discontinue payments without dishonor until such time as a note

holder or servicer complies with all laws or contract provisions. Defendant CAR

or FSB have never responded to Plaintiffs requests for presentment.


34. Unbeknown to the Plaintiff, sometime in June 2020, the Defendant FSB filed

an assignment into the public records of Henry County. At no time did either

Defendant notify Plaintiff ofthis filing and recording.

35. Meanwhile,Defendants CAR and FSB,continue to send demand for payments

every month that includes unauthorized charges to Plaintiff with fees, interest, and

gross overcharges for escrow.


36. A third party assignor(Citimortgage,Inc.,) with no authority to do so,

-i   eft-e-HST filed an'assig-nm                -blic county records of Henry County on
                              -- int into-tlie-pu

June 2 ofthis year. The note and the security deed are void, and Defendants have

engaged in inequitable conduct that which would not require tender of any

 payments to Defendants.
                                           12
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 17 of 32




that is filed and known as the 4th Georgia Land Lotteries of 1821: Registered as

1821 Land Lottery Henry County Register of Grants. (Exhibit A-11/12, Certified

Plat/Deed) See...Wilcox v Jackson 13 Peter (US)498;(The Grant alone passes

land from the United States of America to the State of Georgia to the Grantee and

nothing passes a perfect title to public lands but a grant/patent). See Also...State v.

Crawford, 441p2d 586,590(Ariz, app. 1968);(A grant/patent to land is the highest

evidence oftitle and may not be collaterally attacked"; It is the largest estate in

land that the law will recognize, a fee simple estate still exists even though the

property is mortgaged or encumbered) Hughes v. Miller's Mutual Fire Insurance

co., 246 s.w. 23(1923)1(A grant/patent to land is the highest evidence oftitle and

is immune from collateral attack)Raestle v. Whitson, 582 p.2d 170,172(1978)


42. As alleged above, a dispute and/or cloud upon the title exists with respect to the

property as defined in 0.C.G.A. § 23-3-62 this dispute concerns the land described

and defined above, with respect to which Plaintiffclaims an ownership interest

evidenced by a written deed. Plaintiff verifies this Petition below and attaches

hereto a plat ofsurvey ofthe land, a pit ofthe deed upon which the petitioner's

interest is based and copies ofthe invalid security interests-if any-which appear in

the recorded chain oftitle.(Exhibit B)


                                          14
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 18 of 32




      CAUSE OF ACTION II- SLANDER OF TITLE- OCGA 4 51-9-11


43. The Plaintiff incorporates by reference all ofthe above paragraphs ofthis

Complaint as though fully stated herein.

44. The assignment by Defendants into the Superior Court of Henry County is a

publication of slanderous words. The recording in public record satisfies the

publication element under the Act.


45. Plaintiff has been harmed by this publication as the Defendants have

demanded payment of$11,046.79 in unjust fees and overcharging of escrow.

Additionally, Plaintiff has been harmed by being denied a business line of credit of

$100,000 and not being able to sale his home, which is valued at over $200,000.


            CAUSE OF ACTION III- DECLARATORY RELIEF

46. The Plaintiffincorporates by reference all ofthe above paragraphs ofthis

Complaint as though fully stated herein.

47. Declaratory reliefis being brought pursuant to 0.C.G.A.§ 9-4-2 to declare that

Defendants CAR and FSB have no legal or equitable rights in the Note and

Security Deed for the purposes ofenforcing the Note.



                                           15
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 19 of 32




48. Under UCC Article 3 -§3-501 Defendants CAR and FSB have not presented

the Note to Plaintiff with his original Wet Ink Signature Promissory Note together

with the original Deed of Trust in Henry County. Therefore, until this obligation

has been met,Plaintiff has a right to discontinue payments without dishonor under


UCC 3-501.


49. By failing to present Plaintiff with the Note and deed within 30 days,

Defendants CAR and FSB admit to not being a party of interest and could not

rightfully enforce a claim under UCC - ARTICLE 3 § 3-301.


50. John Doe Corporation 1 through 5 is unknown at this time; and all

indispensable parties related to Plaintiff's loan and the securitizations ofthe loan

are subject to this lawsuit.


WHEREFORE,Plaintiff prays that:

a)That the Court take jurisdiction ofthis matter as an action in rem requiring the

appointment ofa special master pursuant to 0.C.G.A. § 23-3-63:


b)Compensatory and punitive damages as a result ofreckless disregard ofthe right

ofothers pursuant to OCGA § 51-9-11;



                                          16
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 20 of 32




c)Declaration declaring Plaintiffis the exclusive titleholders to his residential

property and are the assignees to a said portion ofthe Land Grant;


d)Declare against anyone and everyone, and thus"QUIET" any challenges or

claims to the title according to 0.C.G.A 23-3-62.


d)The Defendants be required to prove that they are in fact the owners ofthe

Plaintiffs mortgage note and that they have the present right to collect on the debt.

Additionally, be required to present Plaintiff with the original Note and deed of

trust and until that is done,Plaintiff is not obligated to pay a debt to either ofthe

Defendants.


e)Plaintiff have ajudgment establishing title in the in the property in the estate

against all the world and that all clouds upon the title to said land, including the

purported deed from Plaintiff to Defendants be cancelled and removed;

0 Defendants be enjoined from taking any further action in purported furtherance

ofthe sale and,transfer ofPlaintiffs property;


g)That this Court order the Defendants have no legally recognizable interest in the

property



                                           17
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 21 of 32




h) Damages of$111,046 for unjust fees and denial money to pursue business

ventures;


i)That Plaintiff be awarded the cost ofthis suit, including attorneys' fees; and


j)Injunctive Relieffrom alleged debt;


k)Such other and further relief as may be just and proper.


   Pursuant to Title 28 USC 1746(1)and executed "without the United States," I

affirm under penalty or perjury under the laws ofthe USA that the foregoing is true

and correct to the best of my belief and informed knowledge.

                                                             Respçvfully submitted,


                                                                  Ricky R. Franklin
                                                                708 Brambling Way
                                                             Stockbridge, GA 30281
                                                                      678-650-3733
                                                             afrank12@,hotmail.com




                                         18
Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 22 of 32




   EXHIBIT A
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 23 of 32

                                     001111111110ti
                                  011  f      , •.? lett



                               • •
 R ECORDING REQUESTED t:Y:                     11
                                                            )
                                                                tItl'l hI 1111 IN 11111111111 1lMO1llJ l I
                                                                Doc ID.   016771190012 Type MISC
                                                     t 5        Recorded: 05/29/2014 at 11:33:13 AM
 WHEN RECORDED MAIL.
                                                    Let,        Fee Amt: $30.00 Page 1 of 12
                                                                Henry, OA Clerk of Superior Court
                                      44)•
                                           11;1:4".*            Barbara Harrison Clerk of Court
                                        ,,,,
Ricky R. Franklin                                      v,
                                                                "    3587 PG2 62
                                                                               - 27
708 Brambling Way                       $ 11;
                                             111111%,
Stockbridge, GA 30281


 DFCLAR_All ON Or ASSIGNECS UPDATE OF LAND GRAND

TO WHOMEVER IT MAY CONCERN:

This DECLARATION Is directed to be attached to all deeds and/or conveyances In the name of the
parties above shown as requesting recording of this document, in a manner known a nunc pro tunc
(as It should have been from the beginning).


KNOWN YE ALL MEN THAT BY THESE PRESENTS: I Ricky IL Franklin DO SEVERALLY CERTIFY AND
DECLARE THAT I BRING UP THE LAND GRANT IN MY NAME. THE ASSIGNEE TO THE LAND GRANT
THAT IS FILED AND KNOWN AS, THE 4T" GEORGIA LAND LOTTERIES OF 1821: REGISTERED AS 1821
LAND LOTTERY HENRY COUNTY REGISTER OF GRANTS


SAID COPY OF WHICH IS ATTACHED HERETO.


 1. I, FURTHER CERTIFY THAT I AM THE ASSIGNEE TO A PORTION OF SAID GRANT WHICH IS
 LEGALLY DESCRIBED AS ATTACHED HERETO AND MADE PART HERETO AND MADE APART HERETO
 AND MADE APART HEREOF BEING THE ONLY WAY A PERFECT, PARAMOUNT, AND ALLODIAL TITLE
CAN BE HAD IN My NAME, AND PARTICULARLY THE FOLLOWING DESCRIBED LAND SO SOUGHT TO
 BE GRANTED:


ALL THAT TRACT OR PARCEL OF t AND LYING AND BEING IN LAND LOT 5 OF THE 12" DISTRICT
AND LAND LOT 12. or THE     6TH
                          DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 162., AVIAN
FOREST SUBDIVIVISION, PHASE III, SECTION A,A PER PLAT RECORDED IN PLAT BOOK 35, PAGE
243445, HENRY COUNTY RECORDS,yHICH PLAT IS INCORPORATED HEREIN AND MADE A
PART HEREOF BY REFERENCE,
                                                                     GEMA,HENRY COUNTY
                                                                       I CERTIff THAT THE FOREGOING
                                                                     ISA TRUE AND EXACT COPY OF THE
                                                                     ORIGINAL WHICH APPEARS OF RECORD
                                                                     }GTHOfflCE 10          • 47

                                                    WI               THIS
                                                                     AFT= My                  TORE
                                                                                                             IL/
                                                                       c•                     LA      k
                                                                                                      OR C URT
                                                                                                                   4
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 24 of 32




 IF THIS DECLARATION OF LAND GRANT IS NOT CHALLENGED BY SOMEONE
                                                                  IN ACOURT OF LAW
 WITHIN SIXTY (60) DAYS FROM THE DATE OF FILING, THE ABOVE
                                                           DESCRIBED PROPERTY SHALL
 BECOME MINE AS ALLODIAL FREEHOLD, AND THEN THIS LAND GRANT SHALL
                                                                    BE UPDATED IN MY
 NAME, SUBJECT TO THE LIMITATION STATED HEREIN.

 2. NOTICE OF PRE-EMPTIVE RIGHT, PURSUANT TO THE DECLARATION OF INDEPENDENCE(1776),
 THE TREATY OF PEACE WITH GREAT BRITAIN (8STAT) KNOWN AS THE TREATY OF PARIS [1793] AN
 ACT OF CONGRESS (3STAT.566, APRIL 24, 1824], THE OREGON TREATY [9STAT.869, JUNE 15,
 1846], THE HOMESTEAD ACT [12STAT.392, 1862] AND 43 USC SECTIONS 57, 59, AND 83; THE
 RECEIPIENT HEREOF IS MANDATED BY ART. VI SECTIONS 1, 2, AND 3; ART. IV SECTIONS I CL. 1&2;
 SECTION 2 CL. 1 8t 2; SECTION 4; THE 4T", 7Th,97", AND 10TH AMENDMENTS [U.S. CONSTITUTION,
 1781-91] TO ACKNOWLEDGE ASSIGNEE'S UPDATE OF GRANT OR PATENT PROSECUTED BY
 AUTHORITY OF ART. III SECTION 2 CL, 1&2 ENFORCED BY ORIGINAL/EXCLUSIVE JURISDICTION
 T HEREUNDER AND IT IS THE ONLY WAY TO PERFECT 11ILECAN BE HAD IN MY NAME, WILCOX vs
 J ACKSON, 13 PET.(U.S.) 498, 101. ED 264; ALL QUESTIONS OF FACT DECIDED BY THE GENERAL
 LAND OFFICE ARE BINDING EVERYWHERE. AND INJUNCTIONS AND MANDAMUS PROCEEDING WILL
 NOT UE AGAINST IT, LITCHFIELD vs. THE REGISTER,9 WALL (U.S.) 575, 19L. ED. 681. THIS
 DOCUMENT IS INSTRUCTED TO BE ATTACHED TO ALL DEEDS AND/OR CONVEYANCE IN THE NAME OF
THE ABOVE PARTY.


 3. LAWS OF THE LAND; THIS GRANT IS PROTECTED THROUGH THE CREATION ON THE LAWS OF THE
 STATE OF GEORGIA OF THE GENERAL ASSEMBLY OF DEC. 1837; THE CONSTITUTION OF THE UNITED
 STATES; THE CONSTMJION OF THE STATE OF GEORGIA AS AMENDED; HIS EXCELLENCY JOHN
 CLARK GOVERNOR AND COMMANDER IN CHIEF OF THE ARMY AND NAVY OF THIS STATE, AND OF
THE MILITIA THEREOF; AN ACT TO MAKE DISTRIBUTION OF THE LATE CESSION OF LANDS,
 OBTAINED FROM THE CREEK NATION BY THE UNITED STATES COMMISSIONERS, IN A TREATY
_ ENTERED INTO AT OR NEAR FORT WILKINSON, ON THE 16T"DAY OF JUNE, 1802-APPROVED MAY 11,
 1803. VOL II. 100.; AN ACT TO DISPOSE OF AND DISTRIBUTE THE LANDS LATELY ACQUIRED BY THE
 UNITED STATES FOR THE USE OF GEORGIA, OF THE CREEK NATION OF INDIANS, BY A TREATY MADE
 AND CONCLUDED AT THE INDIAN SPRINGS, ON THE 81" DAY OF JANUARY, 1821; AND TO ADD THE
 RESERVE AT FORT HAWKINS TO THE COUNTY OF JONES APPROVED MAY 15, 1821. VOL IV. 246; THIS
 EMBRACES THE TERRITORY BETWEEN THE OCMULGEE AND FLINT, ABOVE IRWIN AND BELOW COBB
 COUNTY.
      Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 25 of 32




Acknowledgment/hrat


DATE:/                g            2014
                                          Signature: Ricky R. Franklin



Witness




STATE OF GEORGIA
COUNTY OF HENRY

On this 2-?) day of       AR-4(                    20/a           before me,
 7-624442,141;;VZget—a-e,personally appeared Ricky R. Franklin, know to me(or satisfactorily
proven)to the person whose name is subscribed to the within instrument and acknowledged that
he/she executed the same as Homestead for the purposes therein contained.




                                                                                     ,o‘itilittit
In   witness whereof I hereunte set my hand and official seal
                                                                                 itisNA p lice
                                                                                   \‘‘
                                                                           ,
                                                                           ... .
                                                                               :
                                                                               .,S;;;Alls
                                                                                        ;
                                                                                        ,., ,..$ •',
                                                                                            NO
                                                                          _ -c   • .-0        •     .4 -•      r— :".,
                                                                                             L.
                                                                                     • N..../
                                                                     :--.
                                                                     '   ;
                                                                         7.:4
                                                                         !
                                                                        -;... 2
                                                                              .
                                                                              °'Cl
                                                                                 ,.
                                                                                  )(* t64::.; 1;
                                                                     '         0:1 Ovhi           ock 07,
                                                                                                         :
                                                                                                         1:
                                                                                                         :
                                                                                                         )
                                                                                               •C:: 1. ;:i:::
                                                                                                         :;:
                                                                                                          ' 1. 1


Title(and Rank)
                                                                                    l'ilfirtm‘b
My commission expires      o2/oc2/2619_,
Documents         Grantee Assignee Notice of update of Land Grant, Stapled 4 pages
Exhibit A         Original Land Grant from Georgia Division of Archives and History,4 pages,
Exhibit B         Certified Plat, 1 Page,
Exhibit C         Certified Warranty Deed
Exhibit D         Homestead declaration,2 pages.




                                               AA4
Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 26 of 32




           STATE OF GEORGIA




           The Georgia Archives, University System of Georgia




2, Christopher N. Davie6on,J.D., Director of The Georgia Archives,
do hereby certify that the one page document hereto attached and
niade part of this certificate is a true and correct copy ofpage iis
of1821 Land-Lottery 3-fenry County 12.egister of grants, showing
3-fenry County, District 6,.Cand _Cot .12, andIfurtiter certify that
 the describedgrant book is onfife and of official-recordin the
 Archives of the State of georgia.

                                TISTMONy WERTOF,1 have set my hand and affixed the
                     Official'Seatofthe State of georgia this twenty-ninth day of Apri4 2014



                                                           +44-1-9t4-4
                                                                      The Georgia _Archives




                                           3
Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 27 of 32




           L e #4. .4.4.461        off i
            ... • ..•           eirthet !*.
          # hottem, theme, lying *rid being iti:thi                                 .•   •tt:.   .1-114

                                               .                      KAY1 ik41.100f
                               fli    owiI V.nd dittingolibe4**.itliz tifftligt4ligt

                                                                           • 'Ars
          Vit4.
             —     *kitir lifieu li3'631444    : tfl*I":4100. .
                                     tc.itctilf;"°4411 .
                                                   ....4
        . ..‘.,10Y.i.e- 4beit'of,    f . .Otto'.ilio. tel.&
                             - .v.411,144iiiimr,
                  ...4r #1:i      bkitt sttl RES IS"Of,. to
          fnd beboot fifriver in fee tipple.
               Gi•VP` illOr p . kand.:ogi            gri,
                                                        !* Seat.t.f
                   .. . .•
                                                           Us Ow:year    htir

                                                   API? elf elkir
                    Itii4ci
          ISIgned by. fin tiecIliney the bovernot, dii Z •
    •      ag dr4           eAVA                   132,0   5
                                                   e,tezhaeiyff
            ittimaid ibti                                 dove:4-7R,


                                                                                                          Vsttall.•
                                                               .           • •
 Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 28 of 32




            STA TF OF GEO                                               3-1- IA.




         } The Georgia Archives, University Sysiern of Georgia




1, Christopher N. Davicaon,ID., Director of The Georgia. Archives,
do hereby certify that the one page document hereto attached and
  made _part of this certificate.is a. true and correct copy ofpagen3
 of1821 LandLottery Henry County T.egister of Grants, showing
.1-Cenry County, District 6, Land Lot 12, andIfurther certify that
  the describedgrant book is onfife andof officiarrecord in.the
  Archives of the State of yeorgia.

                            LX rEsilaioxy 1v2frit2o.r, I have set my hand andaffixed the
                     Official'Searofthe State of geargia this twenty-ninth day of ApriC 204



                                                 1
                                                 :4<.         4iL.    9t     on,




                                                            Director, The geargia. Archives
                    Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 29 of 32




                                                                                                 • ctiterntse anti
                                                                                    y and Navy-ofthis Stak and


                                                            ESE PRESENTS SIJA'LL COME, GREETING:
                                          4             •
                                               •

                                              t    in, pursuance of an act of the General Assern,
                                         :4Ikty,1821, for Making distribution of the rand lately acquired of
                                  stuSofindianS, and forming the counties of Dooly, Houston, Monroe, Fay-.
••:t.

RJ,
                44#41.;               this.State, I HALVE GIVEN AND GRANTED,and by these pre,
                            same stbd behalf atthis Suite, 0 GIVE AND GRANT, unto(Y.1
                                                                                     ,
                                                                        --..c;3}6/
                                                                                 7ed
                                                                                  7
                                                                                                                      .
                                                                   -
             baits agd assigns/river, all that Tract or Lot ofLand, containing two hundred two and.
             a half acres, situate, lying and being in the
             district. of     1 ;
                              ,9
                              / /;. ,74/                                        co     ty, in the said State, which said

             Tract ot Lot ofLind is Icsaiwn and dittinguished hi the plan ofsaid district by the. Nuna-
             .bae                                                             having such billy;
                    e21.,C.J
             form.and Marks as appear by a plat ofthe same hereunto annexed; To have und'to hold
             she saisli.tract or lot of land, together with all and singular the rights, members mud ap-
                                                                               ,
              purtenances thereof, whatsoever, unto the said                                         e"?:
                              .        heirs and assigns; to                   ..        and their      per use, benefit

              and hehoof forever in fee simple.
                    G1V.EN underAr•ty hand and the Great Seal ofthe State, thu
                        day. tif - /e r                       7
                                                            67'7   )in the year ofour Lord eighteen hundred and

                                                iiii;..1.:, and -of theforty             - '
                                                                               ,,I,v ,.."I :          year at ainerscai
                                  I..
                                  Z,,j

                        independence.
                                                                                        7                   el

              Signed by,              c ency the Governor, the
                                                              /
                                                        litectre
                                                                                    (    /7
                            tlY
                                        ee'ee.07



                                               k/14s,                      .                ji
                                                                       e/./.?,ver (27,/,,Eve/J.5                 E•
                Registered she                                                 eter-2
                                                                                    / 1er.         1/.
                                              lc/



        t;




                                                                         A—c‘
     Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 30 of 32




 When Recorded, Return to:

 Ricky R. Franklin
 708 Brambling Way
 Stockbridge, GA 30281


                  D ECLARATION Or, HOMESTEAD

 1. 1, Ricky R. Franklin, DO HEREBY DELCARE:


 2. THAT MY MAILING ADDRESS FOR MY HOMESTEAD IS:
         708 Brambling Way
         Stockbridge, GA 30281


• 3. I am now residing on the Land and premises located in the city of Stockbridge, County of Henry,State
  of Georgia, known and legally described as:


 ALL THAT TRACT OR PARCEL 01:LAND LYING AND BEING IN LAND LOTS OF THE i 2TH DISTRICT
 AND LAND LOT 1.2 OF THE GTH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 162, AVIAN
 FOREST SUBDIVIVISION, PHASE III, SECTION A, A PER PLAT RECORDED IN PLAT BOOK 35, PAGE
 2.43-24S, HENRY COUNTY RECORDS, WHICH PLAT IS INCORPORATED HEREIN AND MADE P.
 PART HEREOF BY REFERENCE,

 4. I am DECLARED HOMESTEAD HEAD OF HOUSEHOLD OWNER OF THE DECLARED HOMESTEAD.

 5. NO FORMER DECLARATION OF HOMESTEAD HAS BEEN MADE BY ME EXCEPT AS HAS BEEN
 ABANDONED.

 DATE:                            2014
                                         Signature: Ricky R. Franklin




 STATE OF GEORGIA
 COUNTY OF HENRY
                                                                                   Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 31 of 32

                                                                          otoot1111111,,,,,

                                                                              cs,N SUP                              ,
                                                        '
                                                        zs‘41\-. •''''4a"'

                                                                                                                                                                                                                        '7 7


3,
 1 ••••••.        Cos•ty 16004.0,  ••••••ww••
                          Cv•••••4.•10••••
                                             %NS
                                                                                                      .
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                     11554
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                            I
                                                                                                                         _
Altate3x11201tItAporvrat
nos •CA• NM Cat woourro ro AK! COGOOID flP Ice ▪
                                               W                               • • • D.          10                                                                                                               N89731:197
Ca a 0006000 tCC• Mc K"'   O 0:0•053000                                                                                                                                         f23,9'                              371In.-
                                            ""- jg'-$          "41#1                                                                                                                                                ea,
                                                                                        ' '' '                   -%°
             00 Al SI•ahredo•                                                                                                                                                                                          141
                                                                                                          s
   surtatorreay.HVISICCQL3(T11                                                      \                                                                                                                                                                                                                       •
   25 MK& 0, ME WV 96'* Cs 540             MP
                                                                                                                                                                                                                                                                                                       -.400 73.0?
   mot NACC WatOtet0 c(1010 0,0001 CO• 'WM>,                                                     '•                                                                                                                                                                                                     • •1000
   A our itsilWriara W.I•I. /1,030Ma !WS 04? 5.5
   osAIX MIN Am 440.141 34 C5 cs, 0555•54.3 IC CC ust                                                                                                                                                                                                                                                   PIP 5(5555 2115'
   AlPAW mow. MI SPACM MIKE swill 01•A5W1.                                                                                                                                                                                                                                                             (WY 31056 rc•••3
   MAWS la..VWFWIS 440       C    birS
   AL.00IS Amy CO..0•4                               SW,
                                                                          X                           00 0


   MO.-Vet firelt000.•
   1343 our,. $2.04 55XA11.. C030NA.; *Wm 101.57 ,Ass
  IN 10*   441AstAc• .5410 ( SSA..     (PA') 0',or,/     • N
                                                                                                                                                                                                                .%9014.P
                                                     N..
                                                         N
                                                                                                                                                                                                         •            •op
                                                                                                                                                                                                                    'Ca
                                                                                                                                                                                                                     0- 1 .
     ocor •or o•:••..or,s,00..00  Of At
                             04:1•41114411 St
                                                                          At:a0
   ,w04r 7 Sr A.; !Owl
   00,5346 ••00.1 Ilw




                                                                 \
      R•2•20.M:=
      • KOKOS to POI Sffir 00. ••••••• •                          ...k.
      criCmCS 14005 441•••11 AKA 46'f As)
      AS S.V.A. MOO AKA     94*4' oS KA
      (OCT  504••• 9104A .100 Va. OVAIO. NO
      51350/ 0340I


       Dairsin ISO *W4$ p0OF 36'3. a :Owl • *45
       • f 1154040 we 44*0 ...MC. A0/31101       ws
                 egrO• SO mt.:a' 01 0 KW 41450544•••4.5
                                                                                                                                                                                                                                                                         Mita HENRY =MY
                                                                                                                                                                                                                                                                           ICIEEMFY THAI THE FOREGOING
        90.0       SIMMINS 15,35        5541115t55




                                                                                                                                                                                                                                                                         IS AME AND EXACT COPY aF
        3121743074I3 0123V
                                                                                           1
        404401 Sagas AW WSW., mg 5.4304
        155 AlINSING001 45 wAf USAllwr MPS fr
        (=wan f44 rwinf Apr et Amsr• Jo                                       cseauearil                                                                                                                                                                                  BROW WHICH APPEARS3L5- QT
        '7.0 (5(55 tAM 10111110011.10' to coNr
           /1.0,0 YEA)         tatAr•
                                                                              palCD 00;0
                                                                               •34 c••••                                                                                                                                                                                  ANIS OffiC4 BX
                                                                                                                                                                                                                                                                                                                                          k•-e
         44041424061
                                                                                                                                                    •     4;:.
                                                                                                                                                        -                                                                                                                      sti'K
                                                                                                                                                                                                                                                                             gs-11                  arr-YE
                                                                                                                                                                                                                                                                                                DATkof                            \ 1_0
                                                                                                                                                                                                                                                                           ThI
        PC IVO Oa allOw WOO5 not nAr iS HMO 4,S A
                                                                                                          •
                                                                                                               N3$-.34..)1'w

                                                                                                                                                                                                                                      offIIIn'C5MYl7(P3.10
                                                                                                                                                                                                                                                                           Ar t5m In
                                                                                                                                                                                                                                                                               Ird.,
        ClosWe .101509 V tY‹ Mot 54 lama far .4.•0 454                                                        OA*,      II/         11 I//h'                                                                                                  Alt kOCXI
         550.440 OW cr    PIO 4w055 POw• 44s0 ws; ADJUST)                                                                                           //////7/.1
                                                                                                                                                                                                                                                                           &Or KNOT;• HEW
        1,10e be COLVIC       04. HAP 5143 4254 1.54544555                                                                         NAV) t•ze                                                                                                  Men
        • 8032,25 MO WAS Iixot•    •If 4545874.45055 rwe                                                                                                                                                                                   SAW AS IVY rs
        Foot. troXecO,Pf  rec'454wr uRTY e35550 Gr,au                                                                                                                                           ps   -.35._PC
                                                                                                                                                       1161S      00144011 SAM.
                                                                                                                                               45   3/.00•3• 4c•••2A roc. 334.CL3                              ti4 arc*
         OrRiZtatz cuttaitcacor                                                                                                                          NCO OCCf.VP
                                                                                                                                                                                                         al3posoRc=c
          KR", CM?. 5.441 545               ora PAC( (Kw A MAC 4ss0
         Wean'? VOW. 03415 05 54.5 420c0.3 usOilt
         StoOnSot mo bur 008.94 Ks( (54455 11 As, 407                                                                                                                                                             Jitt 30 latz tneth-
         (4,1044.5 Awer A4.1 OwS 01S, wrrs •A• Or • 0.55••4144;                                                                                          .64%5154162=1"
                                                                                                                                                                                                                                                                             • FINAL PLAr OF:
         • ast 14••• A.C• V •5350. L'Oto04•30                                                                                                            '4._v
                                                                                                                                                          wowx 5            - to' 305 -," •C.0 • ••         CligrrgrregiirCOUI0         OWIYICRIDeveureic
                            /)                                                                                                                            0•041 .41 5010 3.• (00.4 •• 0155W" .7                                                        ex45re4•••7••
         1105'           o 13
                                             -
                                                             can
                                                                                                                                                          0344( 5.4 11 .sallt .07 (•••AV ...V.V.. A
                                                                                                                                                          5595$ AKA SIPS AOC*
                                                                                                                                                         .(r OtA. al/ Aco•ct
                                                                                                                                                                                          •C" c- SCC/Ce.
                                                                                                                                                                                           c.
                                                                                                                                                                                                                                        4,As•
                                                                                                                                                                                                                                              a...s • W.WWW. Cm*.
                                                                                                                                                                                                                                                                    A VIAN FORES7'
                                                                                                                                                          C4OSS aOr 0,•••••• • 04
                                                                                                                                                          KI (Or Of 4107: • ••
                                                                                                                                                                                                                                       .7.4 ROO? CONIACI!
                                                                                                                                                                                                                                        wow • ••.• w•s
                                                                                                                                                                                                                                                                                  PHASE 111
                                                                                                                                                                ••••x•st
                                                                                                                                                          ••••••• 4 C•Cir fir
                                                                                                                                                                             •.•00 $0r1 454•210' WACII
                                                                                                                                                                                 l..•••• Cel./V
                                                                                                                                                                                                                                                                                 SECTION               A
                                                                                                                                                                                                                                                                                  SHEET 2 0F3
                                                           •
                                                                                                                                                          Pfc..< "••••••• Or (too.
                           LANDMARK
                                                                                                                                                                                           f3ar40
                                                                                                                    v.e.•••440C                                                                ol.••••• 34.45 .--13
                                                                                                                                                                                                                                                                     ICURD ••• 1,44 WIT 42 3        sY      cu.
                                                                                                              •0210. pI55nn4.9                                     •     IS      m                       40                           nO
                                                                                                                                                                                                                                                                     (MARV ••• 4.00 tOr                4.9 $5,• peroo
                            so tR•A.16.4C. k 5.4 0,410NC., 0;C. ihn:.:6X4.7g:                                                                                                                                                                                                       /0.4.• ecrwrr, 44.040.•
                           ...,.....-3,-.:•-•. -. • ,...: •.=-. A ,... r.s: (7100CP.33 to                                                                                                                                                                            .301,     Z 07:                           =MO •    0"-.•••
                      ..                                                                                      • CO•••••••••C1,0•1 NANA
Case 1:20-cv-04661-SDG Document 1-1 Filed 11/16/20 Page 32 of 32




   EXHIBIT B
